DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Request for Continued Examination filed on 23 March 2021.
The instant application claims priority to 9 April 2004.
Claim(s) 74-93 is/are pending and present for examination.  Claim(s) 74, 79, and 85 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.
 
Response to Amendment
Claims 74-75, 79, 80, 85, 86, 90, and 92 have been amended.
No claims have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 74-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of U.S. Patent No. 10,445,529. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Conflicting 10,445,529
Pending 16/246,094
Differences
1. A method, implemented by
a computer, comprising:
74. A computer-imple mented
method, comprising:
Change in grammar
receiving a report that
includes a first hash, wherein:
receiving a report that
includes a first hash, wherein:
Identical
the report is based on results
received from an application software module 
the report is based on results
received from an application software module
Dropped limitations
the first hash is based
on ingredient data 
the first hash is based on
ingredient data
Dropped limitations
querying an ingredient
database with the first hash, wherein the ingredient
database comprises a plurality of records,
querying an ingredient
database with the first hash, wherein the ingredient
database comprises a plurality of records
Identical
each record comprising a
hash and stored ingredient data correlated with the hash;
each record comprising a
hash and stored ingredient data correlated with the hash:
Identical
in response to querying the
ingredient database with the first hash, receiving stored ingredient data correlated with the first hash in the ingredient database;
in response to querying the
ingredient database with the first hash, receiving stored ingredient data correlated with the first hash in the ingredient database,
Identical



wherein the
ingredient data comprises a query run by a user to obtain or identify information contained in the report
*See below for details
using the stored ingredient
data to generate a second hash;

Dropped Limitation
comparing the first hash and
the second hash to verify that the first hash and the second hash have a same hash value;

Dropped Limitation
based on the verification,
determining if the ingredient data of the report has been
altered;

Dropped Limitation
outputting the report if the
ingredient data has not been altered; and

Dropped Limitation
outputting verification
information for the report if the ingredient data has been altered.

Dropped Limitation
2. The method of claim 1,
wherein the ingredient data comprise at least one of a
user's name that generated the report, 


generate the report.
75. The method of claim 74,
wherein the ingredient data comprise at least one of the
user's name that generated the report, or data comprising or used to generate the report.
Dropped limitations, and
changed to or; thus anticipations/broadening



wherein the at least one query statement that generated the report comprises at least one of a structured query
language (SQL) statement and a data access language statement.
76. The method of claim 75,
wherein the query run by the user comprises at least one of a structured query language (SOL) statement or a data
access language statement.
Adds “run by user”,
accounted for in claim 2 a user requests the report, and the query is part of the report process.


*Patented claim 2 depends from patented claim 1 and anticipates pending claim 74.
Claim 74 of the pending application recites “wherein the ingredient data comprises a query run by a user to obtain or identify information contained in the report.” Patented claim 1 recites “ingredient data comprising the at least one query statement submitted to the application software module;” and “the report is based on results received from an application software module in response to at least one query statement submitted to the application software module“. By reciting “ingredient data comprising the at least one query statement,” patented claim 1 anticipates “wherein the ingredient data comprises a query.” By reciting “the report is based on results received … in response to at least one query statement submitted,” patented claim 1 anticipates “a query [...] to obtain or identify information contained in the report.”
Patented claim 1 therefore anticipates “wherein the ingredient data comprises a query […] to obtain or identify information contained in the report.” Patented claim 1 alone does not anticipate that the query was “run by a user.” Patented claim 2, however, depends from and includes all of the limitations  of patented claim 1 and further recites “wherein the ingredient data comprise at least one of a user’s name that generated the report.”
Patented claim 2 requires both that a query statement is submitted to obtain information
contained in the report and that the report is generated by a user. The query statement is therefore submitted responsive to the user generating the report, thereby anticipating “a query run by a user to obtain or identify information in the report” as claimed in claim 74 of the pending application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 74-90 and 93 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al, U.S. Patent No. 7,209,571, hereinafter referred to as Davis, filed on 20 April 2001, claiming priority to 13 January 2000, published on 3 January 2002, and issued on 24 April 2007, in view of Shee, USPGPUB No. 2003/0110153, filed on 11 December 2001, and published on 12 June 2003.
As per independent claims 74, 79, and 85, Davis, in combination with Shee, discloses:
A computer-implemented method, comprising: 
receiving a report that includes a first hash {See Davis, C18:L5-13, wherein this reads over “Another form of a metadata digest for encoding in a watermark is a hash of the metadata associated with the watermarked media signal.  A variety of known hashing techniques may be used to convert a binary form of the metadata to a hashed metadata digest” and “the hashed metadata may be used to access a complete version of the metadata”}, wherein:
the report is based on results received from an application software module {See Shee, [0031], wherein this reads over “The report will preferably contain the user name, the SQL address, the SQL hash value, the SQL statement text and the execution time of the SQL statement calculated as described above with reference to FIG. 2”}, and 
the first hash is generated based on applying a hashing algorithm to a query run by a user to obtain or identify information contained in the report, the query included in ingredient data {See Shee, [0023], wherein this reads over “The time stamp is used as a reference so that the status of the session and the address and hash value of the SQL statements at a specific point in time are known.  The process continues by obtaining the address and hash value of the SQL statements for a particular user, as shown at 28”};
{See Davis, C18:L13-15, wherein this reads over “the hashed metadata may be used as a database key to look up the associated metadata in a metadata database”}, each record comprising a hash and stored ingredient data correlated with the hash  {See Shee, [0020], wherein this reads over “User process pool 12 stores the username for the user 16, the login time, the status of the process, the SQL hash value and SQL address, the previous SQL hash value and the previous SQL address. The status of the process is either active or inactive. An active process is one for which a SQL statement has been received by the database 10 that the database 10 is still working on. In other words, an active process in one that has not yet been completed. The SQL hash value and SQL address map to a corresponding SQL hash value and SQL address within the SQL statement pool 14” and “The SQL hash value and SQL address indicate the current SQL statement that is being processed by the database 10 for the particular user 16. The previous SQL hash value and the previous SQL address indicate the immediately preceding SQL statement that was processed by the database 10 for the particular user 16“}; 
in response to querying the ingredient database with the first hash, receiving the ingredient data that is correlated with the first hash in the ingredient database {See Davis, C18:L13-31, wherein this reads over “the hashed metadata may be used as a database key to look up the associated metadata in a metadata database” and “the hashed metadata from the watermark may be used to authenticate a copy of the metadata stored outside the media signal.  The hashing function used to create the watermark message is applied to the metadata stored outside the media signal.  The resulting hashed metadata is then compared with the metadata decoded from the watermark in the media signal to check authenticity of the metadata”}, wherein the ingredient data comprises a second query run by a user to obtain or identify information contained in the report {See Shee, [0020], wherein this reads over “User process pool 12 stores the username for the user 16, the login time, the status of the process, the SQL hash value and SQL address, the previous SQL hash value and the previous SQL address. The status of the process is either active or inactive. An active process is one for which a SQL statement has been received by the database 10 that the database 10 is still working on. In other words, an active process in one that has not yet been completed. The SQL hash value and SQL address map to a corresponding SQL hash value and SQL address within the SQL statement pool 14” and “The SQL hash value and SQL address indicate the current SQL statement that is being processed by the database 10 for the particular user 16”; and [0021], wherein this reads over “User1 is recorded in the 20 user pool 12 and Query1 is recorded in the statement pool 14. As soon as the user hits enter, the status of the process is updated to active within user pool 12 because the SQL query is now being processed by the database 10. This information is used by observation tool 24 to generate a report for the DBA regarding the process performance experienced by users 16. In other words, observation tool 24 tracks and records the run time experienced by each user for the particular SQL statements being submitted”};
generating a second hash based on applying the hashing algorithm to the second query stored in associated with the ingredient data {See Shee, [0023], wherein this reads over “The time stamp is used as a reference so that the status of the session and the address and hash value of the SQL statements at a specific point in time are known.  The process continues by obtaining the address and hash value of the SQL statements for a particular user, as shown at 28”}; and
verifying the report based on the first hash matching the second hash {See Davis, C18:L13-31, wherein this reads over “the hashed metadata may be used as a database key to look up the associated metadata in a metadata database” and “the hashed metadata from the watermark may be used to authenticate a copy of the metadata stored outside the media signal.  The hashing function used to create the watermark message is applied to the metadata stored outside the media signal.  The resulting hashed metadata is then compared with the metadata decoded from the watermark in the media signal to check authenticity of the metadata”}.
	Davis is directed to the invention of authenticating metadata and embedding metadata in watermarks of media signals.  Davis fails to disclose the claimed feature of the report is based on results received from an application software module”, “the first hash is generated based on applying a hashing algorithm to a query run by a user to obtain or identify information contained in the report, the query 
As per the claimed feature of “the report is based on results received from an application software module in response to at least one query statement submitted to the application software module,” Shee discloses that “[t]he report will preferably contain the user name, the SQL address, the SQL hash value, the SQL statement text and the execution time of the SQL statement calculated as described above with reference to FIG. 2.”  See Shee, [0031]. Wherein Shee discloses that a query statement is the basis of the report, it would have been obvious to one of ordinary skill in the art to improve the prior art of Davis with that of Shee for the predictable result of a system wherein the hashed metadata digest may be based upon the previous execution of a SQL statement as disclosed by Shee. 
As per the claimed feature of “the first hash is generated based on applying a hashing algorithm to a query run by a user to obtain or identify information contained in the report, the query included in ingredient data,” Shee discloses that “[t]he time stamp is used as a reference so that the status of the session and the address and hash value of the SQL statements at a specific point in time are known” and “[t]he process continues by obtaining the address and hash value of the SQL statements for a particular user, as shown at 28.”  See Shee, [0023].  Wherein Shee discloses that a query statement is the basis of the report, it would have been obvious to one of ordinary skill in the art to improve the prior art of Davis with that of Shee for the predictable result of a system wherein the hash is based upon a query statement which has been previously-executed as disclosed by Shee.
As per the claimed feature of “each record comprising a hash and stored ingredient data correlated with the hash,” Shee discloses that “[u]ser process pool 12 stores the username for the user 16, the login time, the status of the process, the SQL hash value and SQL address, the previous SQL hash value and the previous SQL address.”  See Shee, [0020].  Additionally, Shee discloses that “[t]he SQL hash value and SQL address indicate the current SQL statement that is being processed by the database 10 for the particular user 16. The previous SQL hash value and the previous SQL address indicate the immediately preceding SQL statement that was processed by the database 10 for the 
As per the claimed feature of “wherein the ingredient data comprises a second query run by a user to obtain or identify information contained in the report,”  Shee discloses that “User1 is recorded in the 20 user pool 12 and Query1 is recorded in the statement pool 14” such that “[a]s soon as the user hits enter, the status of the process is updated to active within user pool 12 because the SQL query is now being processed by the database 10.”  See Shee, [0021].  Additionally, Shee discloses that “[t]his information is used by observation tool 24 to generate a report for the DBA regarding the process performance experienced by users 16.”  Id.  Accordingly, wherein Shee discloses that a report may be generated by the SQL statements submitted by a user, said disclosure would read upon the claimed feature of “wherein the ingredient data comprises a query run by a user to obtain or identify information contained in the report.”  That is, the query statements of Shee is used by the observation tool to specifically generate information related to the process performance of said query statements in a report.  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Davis with that of Shee such that ingredient data such as a user-submitted SQL query (as taught by Shee) may be returned in response to a query of a database (as taught by Davis).
As per the claimed feature of “generating a second hash based on applying the hashing algorithm to the second query stored in associated with the ingredient data,” Shee discloses that “[t]he time stamp is used as a reference so that the status of the session and the address and hash value of the SQL statements at a specific point in time are known” and “[t]he process continues by obtaining the address and hash value of the SQL statements for a particular user, as shown at 28.”  See Shee, [0023].  Wherein Shee discloses that a query statement is the basis of the report, it would have been obvious to one of ordinary skill in the art to improve the prior art of Davis with that of Shee for the predictable result of a system for generating a second hash of a second query stored with the ingredient data, as disclosed by Shee.
As per dependent claims 75, 80, and 86, Davis, in combination with Shee, discloses:
The method of claim 74, wherein the ingredient data comprises at least one of the user's name that generated the report, or data comprising or used to generate the report {See Davis, C18:L5-13, wherein this reads over “Another form of a metadata digest for encoding in a watermark is a hash of the metadata associated with the watermarked media signal.  A variety of known hashing techniques may be used to convert a binary form of the metadata to a hashed metadata digest” and “the hashed metadata may be used to access a complete version of the metadata”}.
As per dependent claims 76, 81, and 87, Davis, in combination with Shee, discloses:
The method of claim 75, wherein the query run by the user comprises at least one of a structured query language (SOL) statement or a data access language statement {See Shee, [0031], wherein this reads over “The report will preferably contain the user name, the SQL address, the SQL hash value, the SQL statement text and the execution time of the SQL statement calculated as described above with reference to FIG. 2”}.
As per dependent claims 77, 82, and 88, Davis, in combination with Shee, discloses:
The method of claim 75, wherein a format of the report comprises at least one of ASCII (American Standard Code for Information Interchange), EBCDIC (Extended Binary-Coded Decimal Interchange Code), Unicode, Comma Separated Values (CSV), SGML (Standard Generalized Markup Language), Extensible Markup Language (XML), HyperText Markup Language (HTML), Portable Document Format (PDF), Joint Photographic Experts Group (JPEG) {See Davis, C19:L20-39, wherein this reads over “For metadata in the form of imagery such as still images or video, examples of compression codecs include JPEG, JPEG 2000, MPEG, and H263.”}, and Graphics Interchange Format (GIF), a word processing document format, a spreadsheet file format, or a presentation file format.
As per dependent claims 78, 84, and 89, Davis, in combination with Shee, discloses:
The method of claim 74, wherein the report comprises at least one of a graph {See Davis, C16:L65-C17:L10, wherein this reads over "other media signals including … computer graphics models (e.g., two-dimensional, three-dimensional graphical models and animation)"}, a chart, a table, and a spreadsheet, a word processing file, a presentation file, or a text file.
As per dependent claim 83, Davis, in combination with Shee, discloses:
{See Davis, C18:L5-13, wherein this reads over “Another form of a metadata digest for encoding in a watermark is a hash of the metadata associated with the watermarked media signal.  A variety of known hashing techniques may be used to convert a binary form of the metadata to a hashed metadata digest” and “the hashed metadata may be used to access a complete version of the metadata”}.
As per dependent claims 90 and 93, Davis, in combination with Shee, discloses:
The non-transitory computer-readable medium of claim 85, wherein the electronic copy of the report includes a user selectable element that, when selected, causes decrypting, computing, comparing, and verifying to be executed by a module {See Davis, C18:L5-13, wherein this reads over “Another form of a metadata digest for encoding in a watermark is a hash of the metadata associated with the watermarked media signal.  A variety of known hashing techniques may be used to convert a binary form of the metadata to a hashed metadata digest” and “the hashed metadata may be used to access a complete version of the metadata”}.
Claims 91 and 92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al, U.S. Patent No. 7,209,571, hereinafter referred to as Davis, filed on 20 April 2001, claiming priority to 13 January 2000, published on 3 January 2002, and issued on 24 April 2007, in view of Shee, USPGPUB No. 2003/0110153, filed on 11 December 2001, and published on 12 June 2003, and in further view of Bisbee et al, U.S. Patent No. 5,748,738, filed on 15 September 1995, and issued on 5 May 1998.
As per dependent claims 91, Davis, in combination with Shee and Bisbee, discloses:
The non-transitory computer-readable medium of claim 90, wherein the module is remotely executed over a network {See Bisbee, column 7, lines 5-22, wherein this reads over “This permits individual utilization of any DAS enabled computer in any location that is networked or connected with the Authentication Center.”}.
As per dependent claim 92, Davis, in combination with Shee and Bisbee, discloses:
The non-transitory computer-readable medium of claim 85, wherein the set of instructions further comprise instructions to:
{See Bisbee, C3:L12-21, wherein this reads over “The signing step may comprise the steps of applying a hash function to the electronic document to determine a message digest and using the message digest with a secret cryptographic key of the Transfer Agent to determine digital signature.  The step of validating the digital signature then comprises the steps of decrypting the message digest with the Transfer Agent's public cryptographic key, applying the hash function to the electronic document to determine a second message digest, and comparing the decrypted message digest to the second message digest”};
compute a digest from the electronic copy of the report {See Bisbee, C3:L12-21, wherein this reads over “The signing step may comprise the steps of applying a hash function to the electronic document to determine a message digest and using the message digest with a secret cryptographic key of the Transfer Agent to determine digital signature.  The step of validating the digital signature then comprises the steps of decrypting the message digest with the Transfer Agent's public cryptographic key, applying the hash function to the electronic document to determine a second message digest, and comparing the decrypted message digest to the second message digest”}; and
verify the digital signature based on a comparison of the decrypted digital signature and the digest {See Bisbee, C3:L12-21, wherein this reads over “The signing step may comprise the steps of applying a hash function to the electronic document to determine a message digest and using the message digest with a secret cryptographic key of the Transfer Agent to determine digital signature.  The step of validating the digital signature then comprises the steps of decrypting the message digest with the Transfer Agent's public cryptographic key, applying the hash function to the electronic document to determine a second message digest, and comparing the decrypted message digest to the second message digest”}.
The combination of Davis and Shee fails to expressly disclose the claimed feature of “decrypt a digital signature included in an electronic copy of the report with a digital signature software module,” “compute a digest from the electronic copy of the report,” and “verify the digital signature based on a comparison of the decrypted digital signature and the digest.”  Bisbee is directed to the invention of .

Response to Arguments
Applicant's arguments filed 23 March 2021 regarding the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 103
Applicant asserts the argument that the cited prior art “does not discuss a hash based on a query run by a user to obtain or identify information contained in the report, the query included in ingredient data.”  See Amendment, page 7.  Specifically, the Applicant asserts that “the report itself does not contain a query that is used to retrieve some information contained in the report itself.”  See Amendment, page 7.  The Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the report itself does not contain a query”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Rather, it is noted that the claim recites that a query is run “to obtain or identify information contained in the report, the query included in ingredient data.”  That is, the claim recites that the query is included in ingredient data and not the report itself.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is noted that the previous Office Action provided Shee to read upon said claimed feature.
Accordingly, the claim rejections under 35 U.S.C. 103 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/

Art Unit 2152



/PK/